Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 1 of 32 PageID #: 77057
                            Redacted - Public Version



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   In re: RESTASIS (CYCLOSPORINE
                                            Case No. 18-MD-2819 (NG) (LB)
   OPHTHALMIC EMULSION) ANTITRUST
   LITIGATION
                                            Oral Argument Requested

   This Document Relates To:

   All End Payor Plaintiff Class Actions




       ALLERGAN, INC.’S OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
         TESTIMONY OF DR. JONCA BULL AND DR. FRÉDÉRIC LALLEMAND



                        FILED UNDER SEAL PURSUANT TO THE
                  STIPULATED CONFIDENTIALITY ORDER (ECF NO. 68)
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 2 of 32 PageID #: 77058
                            Redacted - Public Version



                                                      TABLE OF CONTENTS
                                                                                                                                              Page
   INTRODUCTION ..........................................................................................................................1
   BACKGROUND ............................................................................................................................2
             Dr. Bull ...............................................................................................................................2
             Dr. Lallemand .....................................................................................................................3
   LEGAL STANDARD ....................................................................................................................3
   ARGUMENT ..................................................................................................................................4
             Dr. Lallemand’s Challenged Opinions Are Not Subject to Collateral Estoppel ................4
            A.         EPPs Have Not Met Their Burden to Prove the Issues Addressed by Dr.
                       Lallemand and Those Faced by the District Court Are Identical. ......................... 4
            B.         Collateral Estoppel Cannot, in Fairness, Preclude Dr. Lallemand from
                       Providing Testimony Directly Responsive to EPPs’ Experts ................................ 7
             None of EPPs’ Attacks on Reliability Are Grounds for Excluding the Opinions ..............9
            A.         Dr. Bull’s Opinions About the Types of Arguments That Persuade the
                       FDA to Grant a Citizen Petition Are Supported .................................................... 9
                       1.         Dr. Bull’s Opinion That a “Hypothetical But Theoretically Sound
                                  Concern” Can Persuade the FDA Is Supported ....................................... 10
                       2.         Dr. Bull’s Opinion That an Argument Based on an “Ongoing
                                  Debate Inside FDA” Can Persuade the FDA Is Supported...................... 14
            B.         Dr. Lallemand’s and Dr. Bull’s Opinions That Cyclosporine Is in the
                       Aqueous Phase Are Supported............................................................................. 15
            C.         Dr. Lallemand’s and Dr. Bull’s Opinions That Restasis Is a Narrow
                       Therapeutic Index Drug Are Supported ............................................................... 19
             None of EPPs’ Attacks on Relevance Are Grounds for Excluding the Opinions ............20
            A.         Dr. Lallemand’s Opinion That Different Manufacturing Processes Result
                       in Different Physicochemical Properties Is Highly Relevant .............................. 22
            B.         Dr. Lallemand’s Opinion That the In Vitro Option Was Insufficient to
                       Determine Bioequivalence Is Highly Relevant.................................................... 22
             Dr. Bull’s Reliance on and Agreement with Dr. Lallemand’s Opinions Is Proper ..........23
   CONCLUSION.............................................................................................................................25


                                                                          i
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 3 of 32 PageID #: 77059
                            Redacted - Public Version



                                                  TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

   Cases

   Ajala v. W.M. Barr & Co.,
      2018 WL 6322147 (S.D.N.Y. Dec. 4, 2018) ...........................................................................23

   Allergan, Inc. v. Teva Pharm. USA, Inc.,
       2017 WL 4803941 (E.D. Tex. Oct. 16, 2017) .......................................................................5, 7

   Allergan, Inc. v. Teva Pharms. USA, Inc.,
       2017 WL 119633 (E.D. Tex., Jan. 12, 2017) .............................................................................7

   Bader v. Goldman Sachs Grp., Inc.,
      455 F. App’x 8 (2d Cir. 2011) ...................................................................................................4

   Bifolck v. Philip Morris USA Inc.,
       936 F.3d 74 (2d Cir. 2019).................................................................................................6, 7, 9

   In re Blech Sec. Litig.,
       2003 WL 1610775 (S.D.N.Y. Mar. 26, 2003) .............................................................15, 18, 19

   Clark v. Travelers Cos.,
      2020 WL 473616 (E.D.N.Y. Jan. 29, 2020) ............................................................................13

   Computer Assocs. Int’l, Inc. v. Altai, Inc.,
     126 F.3d 365 (2d Cir. 1997).......................................................................................................5

   Daubert v. Merrell Dow Pharm., Inc.,
      509 U.S. 579 (1993) ...............................................................................................................2, 3

   Deutsch v. Novartis Pharm. Corp.,
      768 F. Supp. 2d 420 (E.D.N.Y. 2011) .....................................................................................20

   Deutz Corp. v. City Light & Power, Inc.,
      2009 WL 2986415 (N.D. Ga. Mar. 21, 2009)..........................................................................25

   DPWN Holdings (USA), Inc. v. United Air Lines, Inc.,
     2019 WL 1515231 (E.D.N.Y. Feb. 21, 2019)..........................................................................19

   Hollman v. Taser Int’l Inc.,
      928 F. Supp. 2d 657 (E.D.N.Y. 2013) .......................................................................................1

   Hopkins v. Nat’l R.R. Passenger Corp.,
      2015 WL 13741721 (E.D.N.Y. Aug. 20, 2015) .......................................................................22




                                                                       i
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 4 of 32 PageID #: 77060
                            Redacted - Public Version



   In re Joint S. & E. Dist. Asbestos Litig.,
       52 F.3d 1124 (2d Cir. 1995).....................................................................................................17

   Jung v. Neschis,
      2007 WL 5256966 (S.D.N.Y. Oct. 23, 2007) ..........................................................................25

   King Drug Co. of Florence, Inc. v. Cephalon, Inc.,
      2015 WL 6750899 (E.D. Pa. Nov. 5, 2015) ..............................................................................8

   Malletier v. Dooney & Bourke, Inc.,
      525 F. Supp. 2d 558 (S.D.N.Y. 2007)................................................................................24, 25

   Member Servs., Inc. v. Sec. Mut. Life Ins. Co. of New York,
     2010 WL 3907489 (N.D.N.Y. Sept. 30, 2010) ........................................................................24

   In re Mirena IUD Prod. Liab. Litig.,
       169 F. Supp. 3d 396 (S.D.N.Y. 2016)......................................................................................17

   Natixis Fin. Prod. LLC v. Bank of Am., N.A.,
      2016 WL 7165981 (S.D.N.Y. Dec. 7, 2016) ...........................................................................24

   Nobelpharma AB v. Implant Innovations, Inc.,
      141 F.3d 1059 (Fed. Cir. 1998)..................................................................................................6

   In re OxyContin Antitrust Litig.,
       994 F. Supp. 2d 367 (S.D.N.Y. 2014)........................................................................................5

   Prof’l Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc.,
      508 U.S. 49 (1993) ...........................................................................................................2, 6, 21

   In re Restasis Antitrust Litig.,
       2020 WL 2280144 (E.D.N.Y. May 5, 2020) .............................................................................4

   Ritz Camera & Image, LLC v. SanDisk Corp.,
       700 F.3d 503 (Fed. Cir. 2012)....................................................................................................6

   U.S. Bank Nat’l Ass’n v. PHL Variable Life Ins. Co.,
      112 F. Supp. 3d 122 (S.D.N.Y. 2015)................................................................................13, 24

   Rules

   Fed R. Evid. 401 ......................................................................................................................21, 22

   Fed. R. Evid. 403 ...........................................................................................................................25

   Fed. R. Evid. 702 .............................................................................................................................4

   Fed R. Evid. 703 ............................................................................................................................24



                                                                         ii
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 5 of 32 PageID #: 77061
                            Redacted - Public Version



                            TABLE OF ABBREVIATIONS

    Abbreviation       Meaning
    Allergan MSJ       Allergan’s September 22, 2020 Motion for Summary Judgment
    Allergan MSJ Ex.   Exhibit to Allergan’s September 22, 2020 Motion for Summary
                       Judgment
    Allergan SMF       Statement of Material Facts submitted in support of Allergan’s
                       September 22, 2020 Motion for Summary Judgment
    EPPs               End-Payor Plaintiffs
    Mem.               Memorandum of Law in Support of End-Payor Plaintiffs’ Motion to
                       Exclude Testimony of Dr. Jonca Bull and Dr. Frédéric Lallemand
    Mem. Ex.           Exhibit to the Memorandum of Law in Support of End-Payor
                       Plaintiffs’ Motion to Exclude Testimony of Dr. Jonca Bull and Dr.
                       Frédéric Lallemand




                                            iii
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 6 of 32 PageID #: 77062
                            Redacted - Public Version



                                           INTRODUCTION

          EPPs do not challenge that Drs. Jonca Bull, M.D. and Frédéric Lallemand, Ph.D. are

   experts in the fields on which they opine—nor would there be any basis to do so, given

   Dr. Bull’s experience working at the FDA on Restasis and bioequivalence issues, and

   Dr. Lallemand’s experience inventing and manufacturing cyclosporine ophthalmic emulsions.

   Instead, EPPs attempt only to pick off certain opinions that they consider irrelevant, unreliable,

   or otherwise legally precluded. In doing so, EPPs misinterpret the applicable legal standards and

   often the experts’ opinions as well. EPPs’ criticisms either go entirely to the weight of the

   challenged opinions (not their admissibility) or are otherwise unsupported in law.

          EPPs object to broad swaths of Dr. Lallemand’s report relating to his opinions that

   Restasis is a unique formulation with unexpected properties compared to prior art formulations,

   and his rebuttal of EPPs’ experts’ opinions regarding Allergan’s presentation and declarations to

   the Patent Office. Mem. at 5-9. EPPs contend that collateral estoppel precludes Dr. Lallemand

   from offering these opinions because Allergan lost on the issue of obviousness in the Restasis

   patent litigation. But EPPs fail to meet their burden to show that the issues presented in the prior

   patent litigation are identical to Dr. Lallemand’s challenged opinions. The opinions instead

   relate to the never-before-litigated claims that EPPs assert in this separate antitrust litigation—

   namely, EPPs’ claim that Allergan committed fraud in obtaining patents on Restasis and that

   Allergan’s infringement suits to enforce those patents were a sham.

          EPPs also object that particular opinions are unreliable because they lack sufficient

   support. But an expert’s opinion is only subject to exclusion under Daubert for lack of support if

   it “is so fundamentally unsupported that it can offer no assistance to the jury.” Hollman v. Taser

   Int’l Inc., 928 F. Supp. 2d 657, 670 (E.D.N.Y. 2013). Each of the challenged opinions is more

   than adequately supported, as explained below in Section II. This Court should not grant EPPs’


                                                     1
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 7 of 32 PageID #: 77063
                            Redacted - Public Version



   implicit request to cross beyond its “gatekeeping” function and evaluate the weight of the

   experts’ opinions, which the Supreme Court has recognized is the province of the factfinder.

   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596-97 (1993).

           EPPs additionally contend that two of Dr. Lallemand’s opinions about deficiencies in the

   Restasis draft guidance’s in vitro option are irrelevant. EPPs overlook that arguments

   undermining the scientific validity of the in vitro option make it more probable that Allergan’s

   citizen petitions had scientific merit and thus a chance of success, which is sufficient to

   immunize the petitions from liability according to the Noerr-Pennington doctrine. See Allergan

   MSJ § II.A (citing Prof’l Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc., 508 U.S.

   49, 60-63 (1993) (“PRE”)). And although EPPs object to Dr. Bull’s reliance on and agreement

   with certain of Dr. Lallemand’s opinions, it is proper for one expert to rely on another where, as

   here, both experts are qualified to render the opinions and subject to cross-examination on them.

           Because none of the grounds to exclude have merit, the Court should deny the motion.

                                            BACKGROUND

           Dr. Bull

           Dr. Jonca Bull, M.D., is a board-certified ophthalmologist who practiced ophthalmology

   full-time for more than a decade, treating thousands of patients for dry eye conditions, before

   going to work for the FDA in the division covering ophthalmic products and, later, in the Office

   of the FDA Commissioner. Bull Rpt. ¶¶ 8-10. 1 While at the FDA, Dr. Bull became familiar

   with Restasis because she oversaw and worked with the team that reviewed, and ultimately

   approved, Allergan’s new drug application for Restasis. Id. ¶ 16. At the FDA, Dr. Bull also

   gained experience working on generic bioequivalence issues and responding to citizen petitions.



    1
        The Bull and Lallemand expert reports are included in the joint appendix of expert reports.


                                                     2
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 8 of 32 PageID #: 77064
                            Redacted - Public Version



          From 2000 to 2005, while an Office Director and Acting Division Director within the

   Office of New Drugs, Dr. Bull assisted attorneys in the Office of Regulatory Policy with

   responding to citizen petitions, effectively serving as a consultant. Id. ¶ 19. She also “reviewed

   and edited responses to citizen petitions.” Id. Also from 2000 to 2005, Dr. Bull attended

   “regular meetings with the Office of Generic Drugs concerning bioequivalence issues, including

   with topical products such as dermatologic products.” Id. ¶ 20. During this period, the FDA

   recognized Dr. Bull with the Leadership Excellence Award. Id. ¶ 26. She returned to work in

   the FDA’s Office of the Commissioner from 2012 to 2017. Id. ¶¶ 13, 23. In 2017, she received

   an award from Women in Ophthalmology for her work in the field of ophthalmology. Id. ¶ 26.

   This is her first time providing expert testimony in a litigation.

          Dr. Lallemand

          Dr. Frédéric Lallemand, Ph.D., has studied and developed cyclosporine ophthalmic

   products for approximately 20 years. His thesis to obtain his Ph.D. in Pharmaceutical Sciences

   in 2004 concerned how “to design water-soluble prodrugs of cyclosporine A and to optimize

   their properties for ocular delivery.” Lallemand Rpt. ¶ 6. Dr. Lallemand then joined a

   pharmaceutical company where he developed a new type of cyclosporine ophthalmic emulsion

   used to treat dry eye disease: Ikervis (cyclosporine ophthalmic emulsion, 0.1%). Id. ¶ 9.

   Dr. Lallemand is the “named inventor of all of the patents covering Ikervis.” Id. ¶ 10. He

   worked for 10 years developing it, including developing its manufacturing process. Id. Ikervis

   achieved approval for sale by the European Medicines Agency in 2015. Id. ¶ 9. Currently

   Dr. Lallemand is a pharmaceutical development consultant. Id. ¶¶ 16-17.

                                          LEGAL STANDARD

          Expert testimony is relevant if it “has any tendency to make the existence of any fact that

   is of consequence to the determination of the action more probable or less probable than it would


                                                     3
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 9 of 32 PageID #: 77065
                            Redacted - Public Version



   be without the evidence.” In re Restasis Antitrust Litig., 2020 WL 2280144, at *1 (E.D.N.Y.

   May 5, 2020) (citations omitted). Expert testimony is sufficiently reliable if: “the testimony is

   based on sufficient facts or data,” “the testimony is the product of reliable principles and

   methods,” and “the expert has reliably applied the principles and methods to the facts of the

   case.” Fed. R. Evid. 702; Restasis, 2020 WL 2280144, at *2.

                                              ARGUMENT

          Dr. Lallemand’s Challenged Opinions Are Not Subject to Collateral Estoppel

          EPPs seek to exclude over one hundred pages of Dr. Lallemand’s report—233 paragraphs

   in total—on the basis that Allergan is collaterally estopped from offering his opinions. Mem. at

   5-9. But collateral estoppel only applies to identical issues actually litigated and decided in a

   prior proceeding, and it is EPPs’ burden to prove that Dr. Lallemand’s challenged opinions are

   identical to the issues in the Restasis patent litigation. EPPs do not come close. Moreover, even

   if EPPs had met their burden (they did not), fairness precludes the result EPPs seek here.

          A.      EPPs Have Not Met Their Burden to Prove the Issues Addressed by Dr.
                  Lallemand and Those Faced by the District Court Are Identical

          “The party seeking to invoke issue preclusion has the burden of proving that ‘the

   identical issue was raised in a previous proceeding.’” Bader v. Goldman Sachs Grp., Inc., 455 F.

   App’x 8, 9 (2d Cir. 2011). EPPs fail to meet their burden in the first instance because they

   provide no analysis whatsoever to show that the 233 paragraphs of Dr. Lallemand’s report they

   seek to exclude express opinions on issues identical to those decided in the Restasis patent

   litigation. In fact, EPPs cite only two paragraphs of Dr. Lallemand’s report in their conclusory

   section on “identical issues,” Mem. at 6, and even for those two paragraphs fail to show that the

   substance of the opinions is identical to issues decided in the patent litigation.

          The paragraphs EPPs cite (¶¶ 96 and 289) address issues different from the ones EPPs




                                                     4
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 10 of 32 PageID #: 77066
                             Redacted - Public Version



   argue were decided in the patent litigation. The issues EPPs identify as previously litigated are

   whether “the patents were valid because Restasis exhibited unexpected results,” and specifically

   whether the prior art “teaches away from increasing the castor oil concentration” because

   irritation and decreased efficacy were expected. Mem. at 6 (emphasis added). But Dr.

   Lallemand does not opine that the Restasis patents are valid, in the cited paragraphs or anywhere.

          EPPs have no analysis whatsoever for the other 231 paragraphs they seek to exclude, and

   therefore do nothing to carry their burden to show that the opinions expressed in these

   paragraphs are identical to issues decided in the Restasis patent litigation. Moreover, a review of

   the challenged sections shows that they provide highly detailed and wide-ranging scientific facts

   supportive of the reasonableness of Allergan’s patent positions and the statements of its

   declarants—not simply opinions on the validity issues (unexpected results and teaching away)

   that EPPs argue were decided in the Restasis patent litigation. Lallemand Rpt. ¶¶ 92-324.

          EPPs also fail to meet their burden because in order for issues to be identical, the legal

   standards in the two cases cannot be “significantly different.” Computer Assocs. Int’l, Inc. v.

   Altai, Inc., 126 F.3d 365, 371 (2d Cir. 1997); see also, e.g., In re OxyContin Antitrust Litig., 994

   F. Supp. 2d 367, 412 (S.D.N.Y. 2014). Here, however, the legal standards governing the district

   court’s decision in the patent litigation are meaningfully different from those in this case.

          The prior proceeding was a patent litigation in which one of the legal questions at issue

   was whether the patent claims were invalid for obviousness. Allergan, Inc. v. Teva Pharm. USA,

   Inc., 2017 WL 4803941, at *17 (E.D. Tex. Oct. 16, 2017). All of the district court’s analyses

   and findings regarding unexpected results and teaching away were made in view of the standards

   necessary to accept or reject a legal conclusion of obviousness.

          In the current proceeding, the issue is not whether the Restasis patents are actually valid,




                                                     5
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 11 of 32 PageID #: 77067
                             Redacted - Public Version



   or whether the facts show unexpected results or teaching away sufficiently to support non-

   obviousness, but whether Allergan’s arguments to the PTO regarding unexpected results and

   teaching away were fraudulent. The inquiries here include whether Allergan made its arguments

   with an intent to deceive, whether Allergan acted with anticompetitive intent, and whether its

   positions were so unreasonable that arguing non-obviousness was a sham. See Ritz Camera &

   Image, LLC v. SanDisk Corp., 700 F.3d 503, 506 (Fed. Cir. 2012); Nobelpharma AB v. Implant

   Innovations, Inc., 141 F.3d 1059, 1068-71 (Fed. Cir. 1998); PRE, 508 U.S. at 60-61.

           Dr. Lallemand’s testimony supports Allergan’s defense that the positions it took before

   the PTO were positions a reasonable scientist could believe to be true. Neither Dr. Lallemand

   nor Allergan is taking the position in the current litigation that the patents at issue are valid, and

   EPPs do not point to any evidence to the contrary. The different legal standards therefore

   establish that the issues in the patent litigation and the opinions challenged here are not identical.

           That “unexpected results” and “teaching away” are factual questions underpinning the

   legal question of obviousness does not compel a different conclusion. It is true that in some

   cases where “the issue to which the plaintiff seeks to give preclusive effect concerns ‘only the

   existence or non-existence of certain facts,’ and not ‘the legal significance of those facts’ . . . the

   ‘legal standards to be applied’ need not be identical.” Bifolck v. Philip Morris USA Inc., 936

   F.3d 74, 81 (2d Cir. 2019). Here, however, the fact issues to which EPPs seek to give preclusive

   effect were inextricably bound with the “legal significance of those facts” in an altogether

   different legal context—namely, an obviousness inquiry.

           For example, the court in the patent litigation made clear that its decision addressed

   whether the results Allergan identified were “unexpected” in the specific way required to defeat

   obviousness—not whether Allergan’s declarants had a good faith basis for their arguments. The




                                                      6
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 12 of 32 PageID #: 77068
                             Redacted - Public Version



   court repeatedly relied on the legal standard that, “[t]o be probative of nonobviousness,

   unexpected results must be ‘different in kind and not merely in degree from the results of the

   prior art.’” Allergan, 2017 WL 4803941, at *19, *46. Even if Allergan’s declarants did not

   show results “different in kind” to defeat obviousness, that does not mean that they did not show

   results that were unexpected to a “degree” that would suggest a lack of fraudulent intent. 2

           Because EPPs failed to meet their burden to prove the issues in the prior proceeding were

   identical to those in Dr. Lallemand’s challenged opinions, collateral estoppel does not apply.

           B.      Collateral Estoppel Cannot, in Fairness, Preclude Dr. Lallemand from
                   Providing Testimony Directly Responsive to EPPs’ Experts

           EPPs cannot exclude Dr. Lallemand’s testimony on unexpected results or teaching away

   for the additional reason that fairness dictates that Allergan be permitted to respond to the issues

   EPPs themselves first raised. “Even if a court concludes that all four prongs of the nonmutual

   offensive collateral estoppel analysis have been established, it must still assure itself that it is fair

   to apply the doctrine.” Bifolck, 936 F.3d at 84.

           Applying collateral estoppel to exclude Dr. Lallemand’s challenged opinions would be

   unfair in this case because the challenged sections respond directly to issues first raised in the

   reports of EPPs’ experts Dr. Hanes and Dr. Calman. Dr. Calman’s opening report opined at

   length that Restasis’s formulation did not show unexpected results. See Calman Rpt. ¶¶ 24, 374.

   Dr. Hanes’s opening report similarly presented a lengthy opinion that the patent claims were

   obvious and walked through the evidence presented by Allergan to the PTO, opining on whether

   it demonstrated unexpected results in order to support the allegation that Allergan knew that its



    2
        Indeed, although the court held the patents invalid as obvious post-trial, it also denied the
        generics’ pre-trial motion to add inequitable conduct claims, expressly ruling that the claims
        would be unlikely to succeed. Allergan, Inc. v. Teva Pharms. USA, Inc., 2017 WL 119633,
        at *6 (E.D. Tex., Jan. 12, 2017).


                                                       7
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 13 of 32 PageID #: 77069
                             Redacted - Public Version



   patent claims were obvious. See Hanes Rpt. § V.A. Both experts even attached their invalidity

   reports from the patent litigation to their expert reports here.

          Without opining that the Restasis patents are actually valid, Dr. Lallemand offers his

   rebuttal opinions evidencing the reasonableness of Allergan’s arguments to the Patent Office,

   and fairness demands that he be able to present this directly responsive testimony to the jury.

   Indeed, the only case EPPs have cited that addresses the preclusive effect of a patent case in an

   antitrust litigation holds that a defendant can present expert evidence regarding the strength of its

   rejected patent positions—including “evidence aimed at convincing the jury that [defendants’]

   positions were reasonable, such as explanation of the arguments made and opinions presented

   during” the patent litigation. King Drug Co. of Florence, Inc. v. Cephalon, Inc., 2015 WL

   6750899, at *9 n.9 (E.D. Pa. Nov. 5, 2015) (emphasis omitted); see also id. at *6-7. That is so

   even though opinions that the patents are “currently valid” are precluded. Id.

          Moreover, the court’s reasoning in King Drug goes directly to the issue of fairness:

          Throughout the course of this litigation, Plaintiffs have continually indicated that
          they intend to introduce evidence regarding the weakness of the RE ’516 patent in
          the antitrust trial. Plaintiffs have asserted that this evidence is relevant to establish
          Defendants’ knowledge that the RE ’516 patent was invalid, procured by fraud, and
          not infringed, and thus, to help establish that Defendants had anticompetitive
          motivations in entering into the settlement agreements. However, at the same time,
          Plaintiffs seek to preclude Defendants from responding to this evidence.

          Plaintiffs’ position is inconsistent. . . . I conclude that if Plaintiffs pursue a theory
          that a weak patent is probative of antitrust motivations in settling the Paragraph IV
          litigation, I will allow Defendants to respond and attempt to rebut this evidence.

   Id. *6. EPPs’ position here is equally inconsistent and unfair, yet EPPs ignore these concerns.

          EPPs’ perfunctory “fairness” analysis addresses only four non-exclusive factors

   identified in a 1979 decision and ignores their own more recent authority identifying some of the

   very circumstances present here as critical to the fairness inquiry. Mem. at 7. As the Second




                                                      8
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 14 of 32 PageID #: 77070
                             Redacted - Public Version



   Circuit recently explained, one of the factors a court may consider is “whether [the two cases]

   involve different causes of action.” Bifolck, 936 F.3d at 84. Here, the different causes of action

   in the patent and antitrust litigations implicate totally different legal standards. In fairness, the

   district court’s decision in the patent case that Allergan’s evidence of unexpected results was not

   sufficient to defeat obviousness should not preclude Allergan from presenting evidence in this

   case aimed at showing that its positions before the Patent Office were reasonable.

           None of EPPs’ Attacks on Reliability Are Grounds for Excluding the Opinions

           A.      Dr. Bull’s Opinions About the Types of Arguments That Persuade the FDA
                   to Grant a Citizen Petition Are Supported

           As part of EPPs’ effort to show that Allergan had no chance to succeed on its citizen

   petitions, and thus fall within Noerr-Pennington’s sham exception, EPPs move to exclude certain

   of Dr. Bull’s opinions regarding types of petitioner arguments that have a reasonable chance to

   persuade the FDA to change the bioequivalence standard in draft guidance. Mem. at 9-10.

           The opinions EPPs challenge are subsidiary to Dr. Bull’s broader opinions that (i) a

   “reasonable scientific argument” can persuade the FDA to revise draft bioequivalence guidance,

   (ii) a “scientific argument about bioequivalence standards can be reasonable without including

   data that proves FDA’s standards are insufficient,” and (iii) the “FDA has changed

   bioequivalence standards absent proof that a drug satisfying such requirements was not

   bioequivalent.” Bull Rpt. ¶¶ 130-33. EPPs do not challenge these opinions, which are amply

   supported not only by Dr. Bull’s extensive FDA experience, but also by her discussion of four

   exemplary citizen petitions that the FDA granted even though petitioners did not provide proof

   that a drug could satisfy existing guidance and yet still not be bioequivalent. Bull Rpt. ¶¶ 135-

   40. EPPs do not deny that Dr. Bull can offer these opinions and supporting evidence.




                                                      9
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 15 of 32 PageID #: 77071
                             Redacted - Public Version



          Instead, EPPs move to exclude just two subsidiary opinions about specific types of

   petitioner arguments that can persuade the FDA: those based on “a hypothetical but theoretically

   sound concern” about the guidance and those based on “an ongoing debate inside FDA about an

   issue that does not appear to be fully resolved.” Mem. at 1, 9-10. EPPs contend there is

   insufficient support that these two types of arguments can persuade the FDA. Id. That is wrong.

                  1.      Dr. Bull’s Opinion That a “Hypothetical But Theoretically Sound
                          Concern” Can Persuade the FDA Is Supported

          As an initial matter, EPPs’ disagreement that an argument based on “a hypothetical but

   theoretically sound concern” can persuade the FDA seems to be effectively a quibble about word

   choice rather than substance. As noted, EPPs do not challenge Dr. Bull’s opinions that a citizen

   petition can be successful even without proof that a drug satisfying the challenged guidance was

   not bioequivalent, where the petition is based on another “reasonable scientific argument,” such

   as one “based on the scientific literature . . . or identifying a missing parameter that needs to be

   evaluated in order to truly demonstrate bioequivalence.” Mem. at 9-10 (quoting Bull Rpt.

   ¶¶ 130-31). And EPPs do not dispute that the four citizen petitions Dr. Bull discusses are

   evidence of those opinions. Id. But the same evidence supports the challenged opinion. A

   “hypothetical but theoretically sound concern” is simply one that has a sound scientific basis,

   although not proven by data. That label appropriately describes the four citizen petitions Dr.

   Bull discusses because, in each case, the FDA granted the petition even though petitioners did

   not provide proof that a drug could satisfy the existing guidance yet still not be bioequivalent.

          Amrix. There is no dispute that this citizen petition asked the FDA to change the draft

   guidance to require an in vivo bioequivalence test comparing the generic to Amrix when both

   were sprinkled on applesauce. Mem. at 11-12. Nor is there any dispute that the petition was

   granted, even though it did not prove that a generic version of Amrix could satisfy the existing



                                                    10
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 16 of 32 PageID #: 77072
                             Redacted - Public Version



   guidance yet fail bioequivalence on the missing applesauce test. Bull Rpt. ¶ 135. Instead, as

   EPPs concede, the petition rested on a different scientific basis: it raised the hypothetical concern

   that “the formulation of a generic [Amrix] product may differ in material respects from the

   Amrix formulation,” in ways that would be reflected in the applesauce test. Allergan MSJ Ex.

   168 at 7-10. And it showed that the concern was theoretically sound because general FDA

   guidance recommended a sprinkle test for generics if the branded drug’s label allowed

   administration by sprinkling (as Amrix’s did). Id.

          Kadian. EPPs concede that this citizen petition asked the FDA to add two in vivo

   bioequivalence tests to its existing guidance, namely for the 10-mg-strength and 200-mg-strength

   capsules, because those two capsules used a pellet formulation different from the strengths

   required to be tested under the draft guidance. Mem. at 12; Bull Rpt. ¶ 136. EPPs argue that the

   petition does not support Dr. Bull’s opinion that a hypothetical concern has a chance to persuade

   the FDA because the FDA’s response said it was granting the request “[b]ased on an analysis of

   the formulations of each strength and the in vivo bioequivalence studies conducted between the

   strengths of the reference product.” Mem. at 12. That statement does not undermine Dr. Bull’s

   opinion, however, because it does not state or imply that the petitioner provided proof that the

   capsules using the different pellet formulation failed bioequivalence.

          To the contrary, the Kadian citizen petition was successful after doing nothing more than

   (i) pointing out that the 10-mg and 200-mg strengths had different pellet formulations than the

   strengths tested under the existing draft guidance, and (ii) presenting the hypothetical that a

   different pellet formulation “potentially compromises the reliability of the bioequivalence data

   that an ANDA applicant would obtain.” Allergan MSJ Ex. 169 at 15 (emphasis added).

          Nitrolingual Pumpspray. EPPs agree with Dr. Bull that the FDA granted this citizen




                                                    11
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 17 of 32 PageID #: 77073
                             Redacted - Public Version



   petition’s request to measure an additional substance in the in vivo testing—TNG itself, rather

   than just metabolites of TNG—and that the information the citizen petition provided to support

   its argument was publicly available scientific articles concerning differences between TNG and

   metabolites of TNG. Mem. at 12-13; Bull Rpt. ¶ 137. EPPs imply that the cited articles

   demonstrate that the concern raised by the petition was not hypothetical, but that is wrong.

          As Dr. Bull explains, the concern that measuring the metabolites of TNG alone was

   insufficient to ensure bioequivalence raised in the petition was hypothetical. See Mem. Ex. 9 at

   8 (FDA Resp. to Nitrolingual Pumpspray Citizen Petition). None of the cited articles proved that

   a product that was bioequivalent according to the metabolites could nonetheless fail

   bioequivalence when TNG was measured. See Ex. A at 790-91 (Santoro, Plasma Levels of

   Glyceryl Trinitrate (2000)); see also Ex. B (Jensen, Plasma Concentrations of Glyceryl

   Trinitrate (2004)) (no mention of bioequivalence); Ex. C (Needleman, Relationship Between

   Glutathione-Dependent Dinitration (1969)) (same). Nevertheless, the FDA granted the petition

   without any mention of information other than what the citizen petition provided. Mem. Ex. 9 at

   8 & nn.23-25. This citizen petition therefore succeeded in persuading the FDA to change a

   bioequivalence guidance by raising a hypothetical, although theoretically sound, concern.

          Lanoxin. EPPs concede that the FDA granted this citizen petition requesting to change

   the Lanoxin guidance to require a “four-way, fully replicated crossover design” for its in vivo

   tests, rather than the “two-way crossover in vivo studies” required by the draft guidance. Mem.

   at 13. Moreover, they do not dispute that the petition provided no proof that a drug could satisfy

   the existing guidance yet fail bioequivalence in the four-way, fully replicated test. Id. Instead,

   as EPPs concede, the petition merely argued that Lanoxin is a narrow therapeutic index drug, and

   pointed out that other guidance recommended four-way, fully replicated crossover designs for




                                                    12
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 18 of 32 PageID #: 77074
                             Redacted - Public Version



   testing other narrow therapeutic index drugs. Id. The concern that there was any issue with

   Lanoxin was hypothetical, but theoretically sound, and persuaded the FDA. Bull Rpt. ¶ 138.

          EPPs also contend that other evidence of record contradicts Dr. Bull’s opinion, citing an

   email from Allergan consultant Robert Pollock, testimony from former Allergan employee

   Damon Burrows, and the opinion of EPPs’ expert, Dr. Kessler. Mem. at 10-11. None of the

   cited evidence is actually contradictory, and all of it is addressed by Dr. Bull. Bull Rpt. ¶¶ 132-

   33 & n.133. But to the extent EPPs’ evidence shows any “weakness in the factual basis” of Dr.

   Bull’s opinion, it “bears on the weight of the evidence, not its admissibility.” U.S. Bank Nat’l

   Ass’n v. PHL Variable Life Ins. Co., 112 F. Supp. 3d 122, 134 (S.D.N.Y. 2015); see also Clark v.

   Travelers Cos., 2020 WL 473616, at *5 (E.D.N.Y. Jan. 29, 2020) (denying motion to exclude

   allegedly self-contradictory expert testimony).

          Pollock email. EPPs cite Allergan consultant Robert Pollock’s email that “[i]n mostly all

   of the FDA petition approvals,” there is an issue that is “clinically relevant” and “supported by

   data and that data must rise to the level of clinical significance.” Mem. Ex. 3 (emphasis added).

   Pollock added that “failed petitions typically cite back to the lack of clinical relevance.” Id.

   (emphasis added). Pollock’s email is inadmissible hearsay. He is not a witness nor expert in this

   case. Regardless, Dr. Bull explained that Pollock’s email was “consistent with my opinion that

   data is useful, but not necessary, to include in a citizen petition to have a reasonable chance of

   success.” Bull Rpt. ¶133 n.133. EPPs also fail to mention that Pollock supported Allergan’s

   citizen petition arguments, calling them “strong.” See Ex. D at 423 (KS-RESANT-00000415).

          Burrows testimony and Kessler opinion. EPPs cite deposition testimony by Allergan

   former employee Damon Burrows that “the likelihood of there being a successful or

   unsuccessful petition was highly dependent upon data as opposed to argument,” and that




                                                     13
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 19 of 32 PageID #: 77075
                             Redacted - Public Version



   petitions “without data have a very high failure rate.” Mem. Ex. 4 at 57:17-23. EPPs also cite a

   statement from the report of their retained expert, Dr. Kessler, that “‘a drug company is likely to

   move the Agency to grant its requested actions if it provides clinically significant or clinically

   meaningful data or information supportive of the requests made.’” Mem. at 11 (quoting Kessler

   Rpt. ¶ 81). Both statements are about what arguments are most likely to persuade the FDA,

   which is different from Dr. Bull’s opinion about what arguments have a reasonable chance of

   persuading the FDA (or “some chance,” which is all the law requires). Dr. Bull explained that

   such comments were “consistent with [her] opinion that data is useful, but not necessary, to

   include in a citizen petition to have a reasonable chance of success.” Bull Rpt. ¶ 133 n.133. 3

           Because EPPs’ evidence goes to, at most, the weight of the evidence rather than its

   admissibility, EPPs have not identified any valid ground to exclude the opinions in question.

                   2.     Dr. Bull’s Opinion That an Argument Based on an “Ongoing Debate
                          Inside FDA” Can Persuade the FDA Is Supported

           Dr. Bull’s opinion that a petition can persuade the FDA by making an argument based on

   “an ongoing debate inside FDA about an issue that does not appear to be fully resolved” is also

   amply supported, both by Dr. Bull’s experience at the FDA and the granted Lanoxin petition.

           Dr. Bull’s FDA experience includes participating in decision-making on “challenging

   policy issues” where there was debate, Bull Rpt. ¶ 202, and thus she is qualified to testify that

   “the existence of a vigorous scientific debate generally suggest that both sides hold reasonable

   opinions, not that one side is making frivolous points,” id. ¶ 214. That experience shows that

   when a debate within the FDA remains unresolved, that generally means each side has

   scientifically valid points, and an argument based on either side’s points can persuade the FDA.


    3
        Dr. Kessler’s opinion about what type of information can persuade the FDA is also subject to
        a pending motion to exclude, including for lack of appropriate qualifications. Allergan Mem.
        in Support of Mot. to Exclude Dr. Christians and Dr. Kessler at 16-19 (Sept. 29, 2020).


                                                    14
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 20 of 32 PageID #: 77076
                             Redacted - Public Version



          The Lanoxin citizen petition also proves the chance of success in making a request on an

   unresolved issue. There, the FDA had convened an advisory committee of outside experts to

   recommend the proper type of bioequivalence test for a particular category of drugs that included

   Lanoxin. Ex. E at 12 (Lanoxin citizen petition). The fact that the FDA convened an advisory

   committee is evidence the issue was unresolved within the FDA, and thus that there were

   competing views within the FDA. See Bull Rpt. ¶¶ 463-67 (describing the reasons the FDA

   convenes advisory committees). The Lanoxin citizen petition made a request on an issue that an

   advisory committee had considered and that the FDA had not yet resolved with respect to

   Lanoxin—i.e., to require a more-thorough bioequivalence test, Ex. E at 15-17—and the FDA

   granted that request, Mem. Ex. 10 at 16. This granted request supports Dr. Bull’s opinion.

          The evidence EPPs cite in their brief is not to the contrary because none of it addresses

   the circumstances of an unresolved, ongoing debate within the FDA. See Mem. at 13. EPPs

   concede that the FDA granted the Lanoxin request “[b]ased on the Advisory Committee’s

   recommendation and related published scientific literature,” id., but overlook that the reason an

   advisory committee is convened is that the FDA considers an issue unresolved. In any event, at

   most EPPs’ criticisms go to the weight of the opinion and are not grounds for exclusion.

          B.      Dr. Lallemand’s and Dr. Bull’s Opinions That Cyclosporine Is in the
                  Aqueous Phase Are Supported

          EPPs overstate and misrepresent the opinions of Drs. Lallemand and Bull regarding the

   role of the aqueous phase of the Restasis emulsion in an attempt to paint those opinions as out of

   step with the evidence. In fact, the opinions are supported by appropriate evidence. Although

   EPPs may disagree with Dr. Lallemand’s and Dr. Bull’s conclusions, the issue is a

   straightforward dispute between experts, and thus unfit for a motion to exclude. See, e.g., In re

   Blech Sec. Litig., 2003 WL 1610775, at *25 (S.D.N.Y. Mar. 26, 2003) (“appropriate safeguards”



                                                   15
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 21 of 32 PageID #: 77077
                             Redacted - Public Version



   are vigorous cross-examination and the presentation of contrary evidence, rather than exclusion).

          EPPs’ characterizations of Dr. Lallemand’s and Dr. Bull’s opinions on this matter are

   inconsistent and inaccurate. The header in this section of their Memorandum alleges that the

   Defendants’ experts opine that “clinically relevant amounts of cyclosporine in Restasis are found

   in the aqueous phase or micelles.” Mem. at 14 (emphasis added). EPPs later write of

   Drs. Lallemand and Bull that “[t]hey further suggest that appreciable amounts of cyclosporine

   are within the micelles rather than solubilized in the oil globules, and this is clinically

   significant.” Id. (citing Lallemand Rpt. ¶¶ 85-87; Bull Rpt. ¶¶ 74-77) (emphasis added).

          In fact, the experts offer no such opinions, and none of the cited paragraphs from their

   reports say anything about “appreciable” or “clinically significant” amounts. Lallemand Rpt.

   ¶¶ 85-87; Bull Rpt. ¶¶ 74-77. Moreover, all experts in the case agree that cyclosporine is present

   in the aqueous phase but “only a very low concentration.” Lallemand Rpt. ¶ 85; see also Bull

   Rpt. ¶ 73; Hanes Rebuttal Rpt. ¶ 299. The dispute between the parties’ experts is therefore a

   question of degree, and whether that “very low concentration” in the aqueous phase should be

   considered and measured. Drs. Bull and Lallemand opine that the amount of cyclosporine in all

   phases should be determined, consistent with the FDA’s recognition that the distribution of

   cyclosporine in all the phases of the emulsion (and not just the oil phase) is a critical

   physicochemical attribute that must be addressed by generics seeking to prove bioequivalence.

   See, e.g., Allergan MSJ Ex. 115 (Oct. 2016 Draft Guidance).

          EPPs’ assertion that

                                      is contradicted by EPPs’ own statements

                              Mem. at 15 (emphasis added). EPPs generally make carefully

   qualified statements regarding the amount of cyclosporine expected in the aqueous phase. Id. at




                                                     16
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 22 of 32 PageID #: 77078
                             Redacted - Public Version



   14-16, 21




                                 Id. at 15. Thus, the opinions EPPs seek to exclude are actually

   supported by the very evidence EPPs cite. EPPs citations to case law concerning opinions

   “based on facts that are indisputably wrong” is therefore unavailing. Id. at 21.

          Drs. Lallemand and Bull also opine that emulsions are complex, and that the degree of

   cyclosporine in the aqueous phase of an emulsion will depend on the particular excipients and

   manufacturing processes used. Lallemand Rpt. ¶¶ 71-87 (citing reviews of ophthalmic

   emulsions); Bull Rpt. ¶¶ 73-80 (citing, among other sources, the Lallemand report). They further

   explain that cyclosporine present in the aqueous phase “would have a greater affinity with tissues

   such as the cornea or conjunctiva.” Bull Rpt. ¶ 77. These opinions are based upon reliable

   evidence, as explained below, and should not be excluded simply because EPPs’ experts

   disagree. See In re Joint S. & E. Dist. Asbestos Litig., 52 F.3d 1124, 1135 (2d Cir. 1995)

   (“[C]ourts should not arrogate the jury’s role in evaluating the evidence and the credibility of

   expert witnesses by simply cho[o]s[ing] sides in [the] battle of the experts.” (citation omitted)).

          As an initial matter, Drs. Lallemand and Bull explain their own expertise and the basic

   concepts of chemistry upon which their opinions rely, including the concepts of solubility,

   hydrophobic/hydrophilic relationships, and the behavior of surfactants like Polysorbate 80. See,

   e.g., In re Mirena IUD Prod. Liab. Litig., 169 F. Supp. 3d 396, 413 (S.D.N.Y. 2016) (“[E]xpert

   testimony may be based on ‘experience alone—or experience in conjunction with other

   knowledge, skill, training or education.’”). Each expert devotes multiple paragraphs to

   explaining the chemistry of emulsion systems, both generally and in regards to cyclosporine




                                                    17
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 23 of 32 PageID #: 77079
                             Redacted - Public Version



   emulsions specifically. See, e.g., Lallemand Rpt. ¶¶ 69-87. These principles of chemistry

   provide a “traceable, analytical basis in objective fact” that meets the standard of Rule 702.

   Blech, 2003 WL 1610775, at *25. EPPs simply ignore these analyses.

          Both experts also cited external support. For example, Dr. Lallemand relies on both his

   own (vast) experience with cyclosporine-based drugs and the teachings and classifications of

   Winsor for his opinion that the size, shape, and extent of micelles in a particular cyclosporine

   emulsion can vary, which then “may influence the efficacy profile of an ophthalmic emulsion.”

   Lallemand Rpt. ¶¶ 81-95. For his opinion that “CsA may be absorbed more rapidly and in a

   greater amount when present in the aqueous phase and the surfactant interface than CsA present

   in oil globules,” id. ¶¶ 84-86, 575-76, Dr. Lallemand relies on his expertise, a published study,

   and Allergan’s centrifugation study. See id. ¶ 86 n.36 (citing Gore article) id. ¶¶ 575-77

   (centrifugation study); Mem. Ex. 27 (summarizing research). EPPs’ only objection to this

   evidence is that it was authored by Allergan scientists. That goes to weight, not admissibility.

          Drs. Bull’s and Lallemand’s challenged opinions on micelles are also well supported.

   Mem. at 20-21. For example, the opinions are supported by a journal article on ophthalmic drug

   bioequivalence published by an FDA employee who worked on the Restasis draft guidance,

   which says that applicants should measure and understand the amount of cyclosporine in the

   aqueous phase, including micelles. Allergan MSJ Ex. 166 at 1037 (Choi article) (“Within an

   emulsion formulation, the drug may be present in different phases of the formulation (free drug,

   micelles, globules) in different amounts. . . . The distribution of drug in various phases of the

   formulation should be comparable between the test and reference products . . . .”). EPPs admit

   that this is part of the FDA’s draft guidance for ophthalmic emulsion, but bizarrely suggest that it

   does not support Drs. Lallemand and Bull’s opinions because it does not report “any data or




                                                    18
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 24 of 32 PageID #: 77080
                             Redacted - Public Version



   studies demonstrating that the cyclosporine in Restasis is present in significant amounts

   anywhere except the oil globules.” Mem. at 20-21.

          EPPs’ attack is based again upon a misrepresentation of the experts’ opinions. They have

   opined simply that within the Restasis emulsion, cyclosporine may be present in the different

   phases of the formulation in different amounts, and thus that the distribution across phases

   should be measured. See, e.g., Lallemand Rpt. ¶¶ 83-86. Their opinions are based on their

   expert understanding and supported by the direct conclusion of the draft FDA guidance.

          In any event, all of EPPs’ critiques go to the weight, not admissibility, of the challenged

   opinions. EPPs are free to offer expert opinions that contradict Drs. Lallemand and Bull, as well

   as the FDA guidance in Choi, but their disagreement does not form the proper basis for a motion

   to exclude. See, e.g., DPWN Holdings (USA), Inc. v. United Air Lines, Inc., 2019 WL 1515231,

   at *4 (E.D.N.Y. Feb. 21, 2019) (holding that a battle of the experts is properly argued to a jury).

          C.      Dr. Lallemand’s and Dr. Bull’s Opinions That Restasis Is a Narrow
                  Therapeutic Index Drug Are Supported

          Similarly, EPPs’ disagreements with Dr. Lallemand’s and Dr. Bull’s opinions that

   Restasis is a narrow therapeutic index drug are not a proper basis to exclude that opinion.

   Dr. Lallemand’s opinion is properly based on the Allergan clinical studies and his own

   experience and expertise with Ikervis, which are the type of reliable bases used for this opinion.

   Blech, 2003 WL 1610775, at *25. And Dr. Bull properly relies on Dr. Lallemand for this

   opinion. EPPs’ argument that the opinions should be excluded because they depend on an

   allegedly “inappropriate comparison” to oral cyclosporine is wrong. Mem. at 21. In fact, the

   narrow therapeutic window demonstrated by oral formulations of cyclosporine is only part of the

   basis for Dr. Lallemand’s opinion, as discussed below. And Dr. Lallemand himself states that

   the oral studies are of limited value in understanding the dose-response in the eye. Lallemand



                                                    19
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 25 of 32 PageID #: 77081
                             Redacted - Public Version



   Rpt. ¶ 217 (responding to Dr. Hanes’ citation of a study relating to the use of organ transplants).

           In addition to studies on oral cyclosporine, Dr. Lallemand relies on the data in the

   Stevenson and Sall references as well as Allergan’s other clinical studies, which relates to

   ophthalmic use of cyclosporine, not oral use. Id. ¶¶ 182, 248-249, 258-259, 262-263. According

   to Dr. Lallemand, the higher prevalence of adverse effects at high concentrations within the

   treatment window demonstrate that cyclosporine is a narrow therapeutic index drug. Id. EPPs

   do not suggest that the Stevenson data are unreliable on this issue, nor challenge Dr. Lallemand’s

   qualifications to interpret it. And EPPs may test the sufficiency of the data through the

   traditional and appropriate means of cross-examination and contrary evidence. See Deutsch v.

   Novartis Pharm. Corp., 768 F. Supp. 2d 420, 426 (E.D.N.Y. 2011) (“Rule 702 codifies a liberal

   admissibility standard and ‘[v]igorous cross-examination, presentation of contrary evidence, and

   careful instruction on the burden of proof are the traditional and appropriate means of attacking

   shaky but admissible evidence.’”). 4

           None of EPPs’ Attacks on Relevance Are Grounds for Excluding the Opinions

           EPPs attempt to exclude as irrelevant Dr. Lallemand’s opinions on two topics relating to

   the physicochemical properties of cyclosporine ophthalmic emulsions: (i) that different

   manufacturing processes can result in the emulsions having different physicochemical properties;

   and (ii) that the in vitro option in the Restasis draft guidance omitted physicochemical properties

   that are needed to determine bioequivalence. Mem. at 23-24. These two opinions easily meet

   the relevance standard of Rule 401, which requires only that the testimony tends to “make the



    4
        EPPs’ motion to exclude focuses on “severe toxicity,” but that is not the only issue relevant
        to the question of whether a drug is a narrow therapeutic index drug. Other adverse effects
        less serious than serve toxicity, such as those reported in the Stevenson study, should also be
        included. Lallemand Rpt. ¶ 182. EPPs have not offered any evidence for a definition of
        narrow therapeutic index that is limited to severe toxicity.


                                                    20
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 26 of 32 PageID #: 77082
                             Redacted - Public Version



   existence of any fact that is of consequence . . . more probable or less probable.” Fed. R. Evid.

   401. The physicochemical properties of cyclosporine ophthalmic emulsions are consequential in

   this case because they are important to the scientific validity of the in vitro option.

          The FDA recognized that a proposed generic version of Restasis could have the same

   ingredients as Restasis yet not be bioequivalent unless the physicochemical properties were

   similar. See, e.g., Allergan MSJ Ex. 12 at 644 (FDA’s response to first citizen petition). The

   FDA also recognized that differences in the manufacturing processes of Restasis and proposed

   generic versions could cause differences in physicochemical properties. Id. Thus, the FDA

   required generic manufacturers seeking approval via the in vitro option to compare proposed

   generic versions Restasis to Restasis on certain physicochemical properties, originally “[g]lobule

   size distribution, viscosity, pH, zeta potential, osmolality, [and] surface tension.” Id. at 642.

          Allergan’s citizen petitions argued that measuring physicochemical properties according

   to the draft guidance’s in vitro option was not a scientifically valid way to establish

   bioequivalence, including because the in vitro option omitted an important physicochemical

   property (drug distribution within each phase of the emulsion), the physicochemical properties

   were not defined correctly, and there was no correlation between the properties and the in vivo

   effect in a patient. Allergan SMF 116-20, 161-66, 221-23.

          Dr. Lallemand’s two challenged opinions are therefore relevant because, like Allergan’s

   citizen petitions, they criticize the in vitro option’s list of physicochemical properties and thus

   make it more probable that Allergan had a chance of success in persuading the FDA, or a court

   on appeal, to grant the citizen petition’s request. See Allergan MSJ at 76-77, 81-83. This is

   consequential because EPPs must disprove Allergan’s chance of success to avoid the Noerr-

   Pennington immunity that applies to citizen petitions by default. See PRE, 508 U.S. at 60-63.




                                                     21
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 27 of 32 PageID #: 77083
                             Redacted - Public Version



          A.      Dr. Lallemand’s Opinion That Different Manufacturing Processes Result in
                  Different Physicochemical Properties Is Highly Relevant

          EPPs object that Dr. Lallemand’s opinion that different manufacturing processes result in

   different physicochemical properties is irrelevant to the merits of Allergan’s citizen petition

   because the Restasis draft guidance already required measuring the properties that Dr. Lallemand

   opines could be affected by manufacturing process. Mem. at 23-24. EPPs cite one

   physicochemical property that Dr. Lallemand identified, pH, which EPPs are correct was already

   in the draft guidance. But EPPs overlook five other physicochemical properties that Dr.

   Lallemand identified as important that were not in the original 2013 Restasis draft guidance: (1)

   drug distribution in the emulsion’s different phases (Lallemand Rpt. ¶¶ 469, 506); (2) the nature

   and quality of the excipients (id. ¶ 452); (3) rearrangement of surfactants (id. ¶¶ 510-511); (4)

   curvature of droplets (id.); and (5) degradation of cyclosporine (id. ¶ 474).

          Because these five properties were not included in the original draft guidance, Dr.

   Lallemand’s opinion that they are affected by different manufacturing processes indicates a

   defect in the draft guidance’s in vitro option. This is relevant because it “tend[s] to make . . .

   more probable” that there was merit in Allergan’s argument that measuring the physicochemical

   properties in the draft guidance was not a scientifically valid way to establish bioequivalence.

   See Fed. R. Evid. 401; Hopkins v. Nat’l R.R. Passenger Corp., 2015 WL 13741721, at *12-13

   (E.D.N.Y. Aug. 20, 2015) (denying motion to exclude opinion about negligence because that

   opinion tended to make more probable the litigant’s claim of recklessness).

          B.      Dr. Lallemand’s Opinion That the In Vitro Option Was Insufficient to
                  Determine Bioequivalence Is Highly Relevant

          EPPs also move to exclude as irrelevant Dr. Lallemand’s opinion that the in vitro option

   described in the Restasis draft guidance “omits other important parameters that would be need to

   be compared in order to determine bioequivalence.” Lallemand Rpt. ¶ 509. EPPs argue that this


                                                     22
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 28 of 32 PageID #: 77084
                             Redacted - Public Version



   opinion is “not related in any way to the merits of Allergan’s citizen petitions.” Mem. at 24.

          EPPs overlook that Dr. Lallemand’s opinion supports the requests Allergan made in the

   citizen petitions, and thus is relevant to Allergan’s chance of success with the citizen petitions.

   To support its request that the FDA refrain from approving an ANDA via the in vitro option,

   Allergan argued in its petitions that the physicochemical properties listed in the draft guidance

   were not sufficient to ensure bioequivalence. See Allergan SMF 116-20, 161-66, 221-23

   (detailing the citizen petitions’ arguments). Dr. Lallemand identifies three physicochemical

   properties, omitted from the draft guidance, which he opines would need to be compared to

   determine whether a generic Restasis product were bioequivalent. Lallemand Rpt. ¶¶ 510-12.

          Because Dr. Lallemand opines that necessary elements are missing from the Restasis

   draft guidance, his opinion shows that Allergan’s argument that the in vitro option is not

   scientifically valid had scientific merit, making it more probable that the petitions had a chance

   of success. See Allergan MSJ at 76-77, 81-83. Testimony on a “central issue in this case and

   one not easily resolved by lay persons without expert guidance” is relevant and proper expert

   testimony. Ajala v. W.M. Barr & Co., 2018 WL 6322147, at *6 (S.D.N.Y. Dec. 4, 2018) (relying

   on these reasons to deny motion to exclude on grounds of irrelevance).

          Dr. Bull’s Reliance on and Agreement with Dr. Lallemand’s Opinions Is Proper

          EPPs object that certain paragraphs in Dr. Bull’s report improperly reproduce Dr.

   Lallemand’s opinions. Mem. at 3-5. EPPs’ objections are based on allegations that Dr. Bull’s

   opinions in the challenged paragraphs “simply parrot” Dr. Lallemand’s opinions and will result

   in needlessly cumulative testimony. Id. at 3. Neither concern is justified. The challenged

   sections represent Dr. Bull’s proper reliance on or agreement with Dr. Lallemand on topics Dr.

   Bull is unquestionably qualified to opine on. And to the extent there is overlap between the

   doctors, Allergan agrees not to submit duplicative testimony at trial.


                                                    23
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 29 of 32 PageID #: 77085
                             Redacted - Public Version



           Contrary to EPPs’ overblown accusation that Dr. Bull “plagiarizes” Dr. Lallemand, id.,

   the challenged sections represent Dr. Bull’s proper reliance on or agreement with Dr. Lallemand.

   Dr. Bull generally cited to Dr. Lallemand’s report as the source for the disputed paragraphs

   either through footnote citations (see, e.g., Bull Rpt. ¶¶ 579-83 citing to Lallemand Rpt. ¶¶ 523-

   46; Bull Rpt. ¶ 632 citing to Lallemand Rpt. ¶ 571) or in the text of Dr. Bull’s statements (see,

   e.g., Bull Rpt. ¶ 604 (“I agree with Dr. Lallemand”); id. ¶¶ 605, 764 (similar)). Overall, Dr. Bull

   cited to Dr. Lallemand’s report more than 20 times in the challenged sections. 5 Dr. Bull’s

   opinions relying on or agreeing with Dr. Lallemand are entirely permissible.

           Under Rule 703, experts are permitted to rely on other experts. See, e.g., Natixis Fin.

   Prod. LLC v. Bank of Am., N.A., 2016 WL 7165981, at *5 (S.D.N.Y. Dec. 7, 2016) (identifying

   “modern evidence law’s apparent recognition that experts often rely on facts and data supplied

   by third-parties, including other experts”); U.S. Bank, 112 F. Supp. 3d at 131; Wright & Miller,

   Fed. Prac. & Proc. Evid. § 6274 n.50 (1st ed.) (“[T]he Advisory Committee clearly contemplated

   that experts can base opinions on the opinions of others.”). Indeed, even EPPs’ own authorities

   acknowledge as much. See, e.g., Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d 558, 664

   (S.D.N.Y. 2007); Member Servs., Inc. v. Sec. Mut. Life Ins. Co. of New York, 2010 WL 3907489,

   at *27 (N.D.N.Y. Sept. 30, 2010).

           EPPs’ authority is inapt because the cases on which they rely deal with situations in

   which the relied-upon expert was not subject to cross-examination, or the topics were ones on

   which the challenged expert was unqualified to opine. Mem. at 3. Neither one is true here.

           EPPs have had (and will have at trial) a full and fair opportunity to test Dr. Lallemand’s




    5
        See Bull Rpt. ¶¶ 579-83, 600, 604-06, 608-09, 621, 623-24, 629-30, 641-42, 734, 746, 749,
        764, 768, 770.


                                                   24
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 30 of 32 PageID #: 77086
                             Redacted - Public Version



   opinions. Unlike in Malletier, for example, where the underlying expert was not produced to

   testify, 525 F. Supp. 2d at 664-65, EPPs deposed Dr. Lallemand and will have the opportunity to

   cross-examine him at trial. In addition, EPPs were afforded the opportunity for reply testimony

   from their own experts. The law appropriately distinguishes between “the rather prejudicial

   circumstance of experts relying upon, or reciting, the opinions of other experts not subject to

   cross-examination, and modern evidence law’s apparent recognition that experts often rely on

   facts and data supplied by third-parties, including other experts,” as Dr. Bull has done here. Jung

   v. Neschis, 2007 WL 5256966, at *16 (S.D.N.Y. Oct. 23, 2007) (emphases omitted).

           There also is no reason to strike Dr. Bull’s opinions agreeing with Dr. Lallemand, 6 in

   light of Dr. Bull’s unchallenged qualifications to opine on the topics in question. EPPs’ reliance

   on cases that criticize one expert “parroting” another is misplaced because those cases addressed

   the different situation where the expert at issue was not qualified to give the challenged opinion.

   See Mem. at 3 (citing Deutz Corp. v. City Light & Power, Inc., 2009 WL 2986415, at *6 (N.D.

   Ga. Mar. 21, 2009); Malletier, 525 F. Supp. 2d at 664). Here, EPPs do not argue that Dr. Bull is

   unqualified to opine on the subject matter of the challenged paragraphs (the manufacturing and

   testing of cyclosporine ophthalmic emulsions), or any other topic addressed in her report.

           Finally, Allergan will not submit duplicative expert testimony at trial, and if Dr. Bull

   references any opinion of Dr. Lallemand’s, it will be Dr. Lallemand’s trial testimony.

   Accordingly, EPPs’ objection that Dr. Bull’s testimony would be needlessly cumulative and thus

   excludable under Rule 403 is also unfounded. Mem. at 3.

                                            CONCLUSION

           Allergan respectfully requests that the Court deny EPPs’ motion.



    6
        See Bull Rpt. ¶¶ 579, 583, 604, 623-24, 629-30, 642, 734, 746.


                                                    25
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 31 of 32 PageID #: 77087
                             Redacted - Public Version



   Dated: November 16, 2020            Respectfully submitted,


                                       By: /s/ Kate Dominguez
                                            Eric J. Stock
                                            Kate Dominguez
                                            GIBSON, DUNN & CRUTCHER LLP
                                            200 Park Avenue
                                            New York, NY 10166-0193
                                            Tel: (212) 351-4000
                                            Fax: (212) 351-4035
                                            estock@gibsondunn.com
                                            kdominguez@gibsondunn.com

                                           Jeffrey T. Thomas
                                           Matthew C. Parrott
                                           Anne Y. Brody
                                           GIBSON, DUNN & CRUTCHER LLP
                                           3161 Michelson Drive
                                           Irvine, CA 92612-4412
                                           Tel: (949) 451-3800
                                           Fax: (949) 451-4220
                                           jtthomas@gibsondunn.com
                                           mparrott@gibsondunn.com
                                           abrody@gibsondunn.com

                                           M. Sean Royall
                                           Rachael A Rezabek
                                           KIRKLAND & ELLIS LLP
                                           1601 Elm Street, Floor 27
                                           Dallas, TX 75201
                                           sean.royall@kirkland.com
                                           rachael.rezabek@kirkland.com

                                           Bennett Rawicki
                                           GIBSON, DUNN & CRUTCHER LLP
                                           2001 Ross Avenue, Suite 2100
                                           Dallas, TX 75201-2997
                                           Tel: (214) 698-3322
                                           Fax: (214) 571-2951
                                           brawicki@gibsondunn.com

                                           Attorneys for Defendant Allergan, Inc.




                                         26
Case 1:18-md-02819-NG-LB Document 683-6 Filed 04/13/21 Page 32 of 32 PageID #: 77088
                             Redacted - Public Version



                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 16, 2020, I served the foregoing document, Allergan,

   Inc.’s Opposition to Plaintiffs’ Motion to Exclude Testimony of Dr. Jonca Bull and Dr. Frédéric

   Lallemand and the accompanying documents on counsel of record for the End Payor Plaintiffs in

   accordance with Individual Motion Practices 3.C of the Hon. Nina Gershon.


   Dated: November 16, 2020                                    /s/ Matthew C. Parrott
                                                                   Matthew C. Parrott




                                                 27
